UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7233



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID SWIFT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Dis-
trict Judge. (CR-89-235, CA-99-551-1-2)


Submitted:     December 16, 1999         Decided:    December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


David Swift, Appellant Pro Se. Walter C. Holton, Jr., United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Swift seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Swift, Nos. CR-89-235; CA-99-551-1-2 (M.D.N.C.

Aug. 12, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2